Citation Nr: 1143428	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to the appellant's service-connected disabilities (TDIU).

2.  Entitlement to service connection for hypertension, to include as secondary to the appellant's service-connected major depressive disorder.

3.  Entitlement to service connection for a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, to include as being secondary to a major depressive disorder and/or hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the appellant requested a Travel Board hearing in connection with the current claims.  The Travel Board hearing was subsequently scheduled and held in March 2008.  The appellant testified at that time and the hearing transcript is of record.

Upon reviewing the record, the Board, in July 2008, issued a Decision/Remand.  In that action, the Board denied the appellant's request for the assignment of a disability evaluation in excess of 50 percent for a major depressive disorder prior to April 24, 2007.  It did, however, grant a 70 percent disability rating for a major depressive disorder after April 23, 2007.  The issues of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities; entitlement to service connection for hypertension, to include as secondary to major depressive disorder; and entitlement to service connection for a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, to include as secondary to major depressive disorder and/or hypertension were then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical information in conjunction with the appellant's claim.  The claim has since been returned to the Board for review.  

The Veteran has requested that his case be advanced on the docket due to severe financial hardship and reports that he is currently in a nursing home.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c)(2011).

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board would first note that, per the Philadelphia VAMC obtained records, the appellant does not only receive treatment through the VA.  He also receives treatment for a number of private medical providers.  A further review of the claims folder suggests that the appellant's medical records from those providers have not been obtained and included in the claims folder.  Since these treatment records may impact the appellant's current claims, it is the determination of the Board that the claim must be remanded so that these records may be procured and included in the claims folder for review.  See VA medical chart review dated in April 2008 and May 2009.

In addition, an examination should be conducted to ascertain whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

Additionally, one of the issues on appeal involves entitlement to service connection for hypertension, to include as being secondary to the Veteran's service-connected psychiatric disorder.  The record shows that the appellant's accredited representative has submitted an article that discusses the possible relationship between hypertension and psychiatric disorders.  It is further noted that a VA medical examination has not yet been provided, however, in light of the information submitted one should be scheduled.   

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from September 2009.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following development:

1.  Associate with the claims folder VA medical records dating from September 2009.  If no such records exist, such information should be included in the claims folder.  

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since leaving the US Air Force for the disabilities now on appeal, that are not already of record, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Of particular interest are the records from the following health care providers:  Dr. Gerald Abelow, Cooper Family Health; Dr. Monsoor Abidi, Neurologist, Maple Shade, New Jersey; Dr. Robert Rosenwasser, Neurologist, Will's Eye Hospital; Dr. Mark Rader, Metaplex Rehab Hospital, Marlton, New Jersey; Mr. Arnold Goldman, Terra Professional Park, Cherry Hill, New Jersey; Dr. Robert Sergot, Neuro-ophthalmologist, Will's Eye Hospital; Dr. Michael Herlich, location unknown; and Ms. Diane Bloch.  The Veteran has provided a VA Form 21-4142 for records from the New Jersey Veterans' Memorial Home dated in January 2011.  Those records should also be requested and if an updated VA Form 21-4142 is required, one should be solicited from the Veteran.  Copies of the medical records from all identified sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

3.  The RO/AMC should schedule the Veteran for a VA examination, by an appropriate medical doctor to ascertain the nature and etiology of current hypertension.  The claims folder and this remand are to be made available to the examiner before the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  The examiner should opine as to whether it is at least as likely as not that hypertension was present in service or within one year of discharge.  If not, is it at least as likely as not that the Veteran's hypertension is due to or caused by the Veteran's service-connected psychiatric disability.  If not, is it at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently aggravated) beyond the natural progress of the disease by the service-connected psychiatric disability.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a comprehensive report including rationales for all opinions and conclusions.  Also, if the examiner indicates that his/her opinion is based on medical literature and treatises, the examiner should provide the names of those articles.  Additionally, it is requested that the examiner address the proposals and hypotheses addressed in the article provided by the appellant's accredited representative in June 2011- and whether the assertions made in the publication apply to this claim.  

4.  After the above development is complete, the RO/AMC should also make arrangements with the appropriate VA medical facility for the appellant to be afforded the appropriate examination to determine whether he is unemployable due to service-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

The examiner should provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment due to the service-connected disabilities (either alone or in combination).  In so doing, the examiner is asked to address his or her findings in the context of the appellant's work history, educational background, and the assertions made by the appellant that he is unable to work because of his service-connected psychiatric disability.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until she is contacted by the RO/AMC.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

